DETAILED ACTION
The following is in response to the arguments filed 02/09/2022.  Claims 1-20 are pending.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The use of the term ETHEREUM™, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.


Information Disclosure Statement


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 16-20 recite the limitation "the computer storage media" in line 1 and should recite --The one or more non-transitory computer storage media--.  There is insufficient antecedent basis for this limitation in the claim.  Applicant should correct.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



	USPTO Revised Guidance
The PTO recently published revised guidance in the Federal Register concerning the application of § 101. 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (January 7, 2019) (hereinafter “Revised Guidance”) (https://www.govinfo.gov/content/pkg/FR-2019-01 -07/pdf/2018-28282.pdf).
Under the Revised Guidance, we first look to whether the claim recites:
(1)    any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes); and
(2)    additional elements that integrate the judicial exception into a practical application (see MPEP §§ 2106.05(a-c), (e-h)) 
Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim:
(3)    adds a specific limitation beyond the judicial exception that are not “well-understood, routine, conventional” in the field (see MPEP § 2106.05(d)); or
(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. 
See Revised Guidance.
Step 2A(i) — Abstract Idea

(a)    Mathematical concepts—mathematical relationships, mathematical formulas or equations, mathematical calculations;
(b)    Certain methods of organizing human activity — fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
(c)    Mental processes—concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
Under the Revised Guidance, if the claim does not recite a judicial exception (a law of nature, natural phenomenon, or subject matter within the enumerated groupings of abstract ideas above), then the claim is patent eligible at Step 2A(i). This determination concludes the eligibility analysis, except in situations identified in the Revised Guidance. 
However, if the claim recites a judicial exception (i.e., an abstract idea enumerated above, a law of nature, or a natural phenomenon), the claim requires further analysis for a practical application of the judicial exception in Step 2A (ii).
Step 2A (ii) Practical Application
If a claim recites a judicial exception in Step 2A (i), we determine whether the recited judicial exception is integrated into a practical application of that exception in Step 2A (ii) by: (a) 
The seven identified “practical application” sections of the MPEP, cited in the Revised Guidance under Step 2A (ii), are:
(1)    MPEP § 2106.05(a) Improvements to the Functioning of a Computer or To Any Other Technology or Technical Field
(2)    MPEP § 2106.05(b) Particular Machine
(3)    MPEP § 2106.05(c) Particular Transformation
(4)    MPEP § 2106.05(e) Other Meaningful Limitations
(5)    MPEP § 2106.05(f) Mere Instructions to Apply an Exception
(6)    MPEP § 2106.05(g) Insignificant Extra-Solution Activity
(7)    MPEP § 2106.05(h) Field of Use and Technological Environment
If the recited judicial exception is integrated into a practical application as determined under one or more of the MPEP sections cited above, then the claim is not directed to the judicial exception, and the patent-eligibility inquiry ends. If not, then analysis proceeds to Step 2B.
Step 2B “Inventive Concept” or “Significantly More”
Under the Revised Guidance, it is possible that a claim that does not “integrate” a recited judicial exception into a practical application under Step 2A (ii) is nonetheless patent eligible. For example, the claim may recite additional elements that render the claim patent eligible even though a judicial exception is recited in a separate claim element. The Federal Circuit has held claims eligible at the second step of the Alice/Mayo test (USPTO Step 2B) because the additional elements recited in the claims provided “significantly more” than the recited judicial exception  Therefore, if a claim has been determined to be directed to a judicial exception under Revised Step 2A, we must evaluate the additional elements individually and in combination under Step 2B to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).
 Under the Revised Guidance, we must consider in Step 2B whether an additional element or combination of elements: (1) “Adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present;” or (2) “simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.” See Revised Guidance, III.B.
In the Step 2B analysis, an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds an evidentiary basis, and expressly supports a rejection in writing with, one or more of the following:
1.    A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s).
2.    A citation to one or more of the court decisions discussed in MPEP § 2106.05(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s).
3.    A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s).

See Berkheimer Memo.
The analysis in Step 2B further determines whether an additional element or combination of elements:
(a)    Adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or
(b)    simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Revised Guidance, and see Berkheimer Memo.
If the Examiner determines under Step 2B that the element (or combination of elements) amounts to significantly more than the exception itself, the claim is eligible, thereby concluding the eligibility analysis.
However, if a determination is made that the element and combination of elements does not amount to significantly more than the exception itself, the claim is ineligible under Step 2B, and the claim should be rejected for lack of subject matter eligibility.

 	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite creating a stored value contract block and storing funds data.


The Examiner has identified independent system Claim 8 as the claim that represents the claimed invention for analysis and is similar to independent method Claim 1 and product Claim 15.  Claim 8 recites the limitations of creating a stored value contract block and storing funds data.
The claim as a whole recites certain methods of organizing human activity, specifically, fundamental economic practices of making payments in a payment plan and to legal contracts. The claimed invention is a method that allows for users to create a stored value contract block and store funds data, which is a method of managing interactions between people as a fundamental economic practice and a legal contract. Thus, the claim recites an abstract idea. (Step 2A(i): YES. The claims recite an abstract idea)
The mere nominal recitation of a generic processor, blockchain and memory devices does not take the claim out of the methods of organizing human interactions grouping. Thus, the claim recites an abstract idea. Claims 1 and 15 are also abstract for similar reasons. (Step 2A(i): YES. The claims recite an abstract idea)
Each of the limitations of  the claims recite abstract ideas as identified in Step 2A(i), and none of the limitations integrate the management of interactions between people into a practical application as determined under one or more of the MPEP sections cited above. The claim as a whole merely uses instructions to implement the abstract idea on a computer or, alternatively, merely uses a computer as a tool to perform the abstract idea.
 The claim as a whole merely describes how to generally “apply” the concept of create a stored value contract block and store funds data in a computer (blockchain) environment. The 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the steps of creating and storing amounts to no more than mere instructions to apply the exception using a generic computer component. See Applicant' s specification para. [125] “the CPU 702 and the overall computer architecture 700 from a general-purpose computing system …The CPU 702 may be constructed from any number of transistors or other discrete circuit elements, which may individually or collectively assume any number of states.” Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea.  The claim is not patent eligible. Thus, claims 1, 8, and 15 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)
On this record, applicants have not shown under the guidance of Manual of Patent Examining Procedure section 2106.05(a) (“Improvements to the Functioning of a Computer or to Any Other Technology or Technical Field”) or section 2106.05(e) (“Other Meaningful See MPEP §§ 2106.05(b) (Particular Machine) and 2106.05(c) (Particular Transformation).  
	
Dependent Claims
Claims 2-7, 9-14 and 16-20  are also not patent eligible.  Each dependent claim incorporated via reference the judicial exception recited in its independent claim, and the judicial exception referenced by each dependent claim was not integrated into a practical application because the additional limitations in each dependent claim only served to further describe the judicial exception or generally link the use of the judicial exception to a particular technological environment or field of use.  Each dependent claim also failed to provide significantly more than the judicial exception itself because the additional limitations in each dependent claim only served to further describe the judicial exception or generally link the use of the judicial exception to a particular technological environment or field of use.  Therefore, dependent claims 2-7, 9-14 and 16-20 are not patent eligible.  An explanation of why each limitation in the dependent claims failed to transform the claimed invention into patent eligible subject matter is provided: invoking rules for managing the contract, determining conditions are satisfied, verification, requiring a signature, set of conditions, etc.. serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use.)	
Claims 1-7, 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Nonfunctional descriptive material that does not constitute a statutory process, machine, manufacture, or composition of matter are nonstatutory under 35 U.S.C. 101. Certain types of descriptive material, such as music, literature, art, photographs, and mere arrangements or compilations of facts or data, without any functional 
Data structures not claimed as embodied in non transitory computer-readable media are descriptive material per se and are not statutory because they are not capable of causing functional change in the computer. See, e.g., Warmerdam, 33 F.3d at 1361, 31 USPQ2d at 1760 (claim to a data structure per se held nonstatutory). Such claimed data structures do not define any structural and functional interrelationships between the data structure and other claimed aspects of the invention which permit the data structure’s functionality to be realized. In contrast, a claimed computer-readable medium encoded with a data structure defines structural and functional interrelationships between the data structure and the computer software and hardware components which permit the data structure’s functionality to be realized, and is thus statutory.
Similarly, computer programs claimed as computer listings per se, i.e., the descriptions or expressions of the programs, are not physical “things.” They are neither computer components nor statutory processes, as they are not “acts” being performed. Such claimed computer programs do not define any structural and functional interrelationships between the computer program and other claimed elements of a computer which permit the computer program’s functionality to be realized. In contrast, a claimed non-transitory computer-readable medium encoded with a computer program is a computer element which defines structural and functional interrelationships between the computer program and the rest of the computer which permit the computer program’s functionality to be realized, and is thus statutory. See Lowry, 32 F.3d at 1583-84, 32 USPQ2d at 1035.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lam (US 2016/0342977 A1).
Specifically as to claims 1, 8, and 15, Lam discloses a computer-implemented method (and related system and storage media) for managing stored value on a blockchain, where the method includes: creating a stored value contract block on a blockchain (see para 181 “ store a contract associated with an asset or metadata libraries or directories for a specified blockchain and display this data to a user of the system. This may allow a transparent transaction to occur “, the stored value contract block storing an identifier of a first entity and including: a set of conditions defining when at least a portion of a stored value is to be released, code for determining that a condition of the set of conditions is satisfied and identifying a transferee entity that has satisfied the condition; code for receiving a verification from an intermediary entity that the condition is satisfied; responsive to the verification from the intermediary entity, code for transferring the portion of the stored value to the identified 
Specifically as to claims 2, 9 and 16, invoking the code for determining when a condition of the set of conditions is satisfied and identifying a transferee entity that has satisfied the condition (see para 116); 55determining that a second entity has satisfied the condition including receiving verification from the intermediary entity that the condition is satisfied and identifying the second entity as the transferee entity that has satisfied the condition (para 95) and transferring the portion of the stored value to the second entity (see para 145 and 191, figures 1-3).  
Specifically as to claims 3, 10 and 17, the code for determining when a condition of the set of conditions is satisfied includes code for prompting an intermediary entity to verify that the condition is satisfied; and the code for transferring the portion of the stored value to the identified transferee entity includes code for: responsive to verification from the intermediary entity that the condition is satisfied, creating a stored value payment block on the blockchain for transferring the portion of the stored value to the transferee entity identified as having satisfied the condition, and linking the stored value payment block to the stored value block on the blockchain (see figures 1-3; para 145, 191 , 116 and 95).  
Specifically as to claims 4, 11, and 18, requires the signature of the intermediary to release the portion of the stored value (see figures 1-3 and para 65, 149).  
Specifically as to claims 5, 12, and 19, the intermediate entity signs the stored value payment block to release the portion of the stored value (see figures 1-3 see para 4, 36, 47, 84, and 145).  

Specifically as to claims 7 and 14, where the set of conditions in the stored value contract block comprise conditions for one of an installment payment contract, a subscription contract, an insurance contract, an indemnity contract, a guarantee contract, a deposit contract, a bail bond contract, an incentive contract, and a pre-paid goods or services contract (see figures 1-3 see para 181).
Applicant's arguments filed 02/09/2022 have been fully considered but they are not persuasive.
With regards to applicant’s argument with respect to 35 USC 112(b) for claim 1 overcomes the prior rejection.
With regards to applicant’s argument with respect to 35 USC 112(b) directed to claims 16-20, Examiner respectfully disagrees.  Claims 16-20 recite the limitation "the computer storage media" in line 1 and should recite --The one or more non-transitory computer storage media-- as recited in  independent claim 15 from which the claims depend.  
With regards to applicant’s argument that the claims are directed to significantly more than the abstract idea, Examiner disagrees.  Applicant argues the instant claims are directed to 
With regards to applicant’s arguments directed to 35 USC 101, applicant argues the instant is rooted in technology (see page 2 of remarks).  The instant claimed invention is a computer technology (blockchain) solution to a financial/business problem (contracts).  Further, the courts recently clarified that a relevant inquiry at step one is "to ask whether the claims are ·directed to an improvement to computer functionality versus being directed to an  abstract idea." See Enfish, LLC v. Microsoft Corp., No. 2015-2044, slip op. at *11 (Fed. Cir. May 12, 2016). It was contrasted that claims "directed to an improvement in the functioning of a computer" with  claims "simply adding conventional computer components to well-known business practices," or claims reciting "use of an abstract mathematical formula on any general purpose computer," or "a purely conventional computer implementation of a mathematical formula," or "generalized steps to be per- formed on a computer using conventional computer activity." Id . at *16-17. The claims are not directed to a specific improvement to computer functionality. Rather, they are 'directed to the use of conventional or generic technology in a nascent but well-known environment, without any claim that the invention reflects an inventive solution to any problem presented by combining the two. 
With regards to applicant’s arguments “claims are directed to patent eligible subject matter under Prong One[2A(i)], because the claims do not recite an abstract idea within the 
With regards to applicant’s arguments with respect to 2A(ii), to show that the involvement of a computer assists in improving the technology, the claims must recite the details regarding how a computer aids the method, the extent to which the computer aids the method, or the significance of a computer to the performance of the method. Merely adding generic computer components to perform the method is not sufficient. Thus, the claim must include more than mere instructions to perform the method on a generic component or machinery to qualify as an improvement to an existing technology. See MPEP § 2106.05(f) for more information about mere instructions to apply an exception.  By applicant’s own admission, the use of the blockchain technology is not an improvement as the applicant has sited the use of ETHEREUM™ as the blockchain technology used to improve the business problem of contracts.  With regards to applicant’s arguments with respect to step 2B, Examiner respectfully disagrees.  Applicant argues “the claims recite, ‘storing funds data to the blockchain, the funds data indicating the stored value that is committed to the stored value contract block by the first entity.’ The Specification states that by storing "value funds for a transaction on the blockchain, this approach ensures that the funds for a series of transactions are committed so that the payments are assured to be completed." As-Filed Specification at 55. Moreover, the Specification also states that known methods or systems normally rely on the good faith and 
With regards to applicant’s argument “Lam reference fails to anticipate "storing funds data to the blockchain, the funds data indicating the stored value that is committed to the stored value contract block," Examiner respectfully disagrees.  “the funds data indicating the stored value that is committed to the stored value contract block” is directed to nonfunctional descriptive material and as such further limit  the funds data and not the system or method.  With regards to storing funds data to the blockchain, Lam discloses (para 108 110). 	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art cited not relied upon disclose blockchain methods and systems for .
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly S Campen whose telephone number is (571)272-6740. The examiner can normally be reached Monday-Thursday 6am-3pm.
 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

Kelly S. Campen
Primary Examiner
Art Unit 3691



/KELLY S. CAMPEN/            Primary Examiner, Art Unit 3691